Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 12, 1969 on resentence, upon a 1964 conviction of robbery in the second degree (unarmed), upon his plea of guilty, resentencing him to a term of 7% to 15 years, nunc pro tunc, as of September 30, 1964. Judgment reversed, in the interests of justice, and ease remitted to the Criminal Term for the making of an up-to-date, written presentence investigation report by the Probation Department and, thereupon, for resentencing. Munder, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.